Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Glasgow on 11-10-21.

The application has been amended as follows: 

IN THE CLAIMS:

1. (currently amended) An adjustable sharpener comprising: 

a body comprising a first sharpening slot and a second sharpening slot; 

a first arm, wherein said first arm is connected to a first abrasive element; 

a second arm, wherein said second arm is connected to a second abrasive element, wherein said first abrasive element and said second abrasive element are positioned in said first sharpening slot, wherein said first arm has a first elongated slot and said second arm has a first pin, wherein said first arm is connected to said second arm via said first elongated slot receiving said first pin; 

a third arm, wherein said third arm is connected to a third abrasive element, 

a fourth arm, wherein said fourth arm is connected to a fourth abrasive element, wherein said third abrasive element and said fourth abrasive element are positioned in said second sharpening slot, wherein said third arm is connected to said fourth arm; 

an adjuster; and 

an adjustment assembly connected to said adjuster, said first arm and said third arm, wherein linear movement of said adjuster along an outer surface of said body causes rotational movement of said first arm about a pivot point located away from said first elongated slot and said first pin and causes rotational movement of said third arm.  

2. (original) The adjustable sharpener of claim 1, wherein said adjustment assembly comprises a rack connected to a gear.  

3. (original) The adjustable sharpener of claim 1, wherein a portion of said adjuster is slidable on said body.  

4. (original) The adjustable sharpener of claim 1, wherein said first sharpening slot is opposite said second sharpening slot.  

5. (original) The adjustable sharpener of claim 1, wherein said body comprises a plurality of feet.  

6. (original) The adjustable sharpener of claim 1, wherein said body comprises a first piece and a second piece.  

7. (currently amended) The adjustable sharpener of claim 1, wherein [said first arm comprises a first slot and] said third arm comprises a second elongated slot.  

8. (currently amended) The adjustable sharpener of claim 7, wherein [said second arm comprises a first pin and] said fourth arm comprises a second pin.  

9. (cancelled).  

10. (currently amended) The adjustable sharpener of claim 8, wherein said second pin is received by said second elongated slot.  

11. (original) The adjustable sharpener of claim 1, wherein at least a portion of said adjuster is positioned between said first sharpening slot and said second sharpening slot.  

12. (original) The adjustable sharpener of claim 2, wherein said rack comprises a plurality of teeth and recesses.  

13. (original) The adjustable sharpener of claim 2, wherein said gear comprises a plurality of teeth and recesses.  

14. (previously presented) The adjustable sharpener of claim 2, wherein said gear is connected to said first arm and said third arm.  

15. (original) The adjustable sharpener of claim 1, wherein a sharpening angle is formed between said first abrasive element and said second abrasive element, wherein said rotational movement of said first arm increases or decreases said sharpening angle.  

16. (currently amended) An adjustable sharpener comprising: 

a body comprising a first sharpening slot; 

a first arm, wherein said first arm is connected to a first abrasive element; 

a second arm, wherein said second arm is connected to a second abrasive element, wherein said first abrasive element and said second abrasive element are positioned in said first sharpening slot, wherein said first arm has an elongated slot and said second arm has a pin, wherein said first arm is connected to said second arm via said elongated slot and said pin; 

an adjuster; and 

an adjustment assembly connected to said adjuster and said first arm, wherein linear or rotational movement of said adjuster causes rotational movement of said first arm about a first pivot point, wherein said first pivot point is spaced toward an open end of said first sharpening slot away from the connection [an intersection point] between said elongated slot of said first arm [abrasive element] and said pin of said second arm [abrasive element].   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
November 12, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723